Citation Nr: 1310423	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  11-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 5, 2004 for the grant of service connection for residuals of reflex sympathetic dystrophy (RSD) and secondary conditions thereof, to include left arm neuropathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1986 to May 1994.
 
The appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which originally granted service connection, effective October 5, 2004.  The Veteran was afforded a hearing before the Board in May 2012 and the transcript is of record.

The Veteran originally claimed entitlement to an earlier effective date based on clear and unmistakable error (CUE) with the March 2008 rating decision.  This was denied by the RO in a February 2010 rating decision and the Veteran perfected an appeal to the Board.  During her hearing before the Board in May 2012, however, she withdrew the CUE aspect of her claim.  This aspect of the appeal is no longer before the Board here.  Rather, the Veteran is still pursuing an earlier effective date for the grant of service connection for residuals of RSD (and associated disabilities), but on different grounds.  This is explained in more detail below.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran seeks an effective date back to the date of separation of service in 1994.  She originally sought service connection in May 1994 for, among other things, left arm neuropathy.  The claim was denied in a November 1994 rating decision.  At that time, she did not have a diagnosis of RSD and, therefore, did not file a claim specifically seeking service connection for RSD.  

Rather, the Veteran claims she had a myriad of symptoms since military service, ultimately leading to the RSD diagnosis in August 2004.  She filed for service connection specifically for RSD on October 5, 2004 and her claim was ultimately granted and rated 100 percent disabling, to include "associated" major depressive disorder, mood disorder, neuropathy of the left side of the fact, left arm neuropathy, neuropathy of both lower extremities, hypothermia, right occipital neuralgia, right ankle sprain, and right shoulder sprain.  The effective date assigned was the date of her claim, October 5, 2004.

Although she was not officially diagnosed with RSD until 2004 and, therefore, did not specifically seek service connection for RSD until 2004, the Veteran still feels the effective date should date back to her original May 20, 1994 claim seeking service connection for left arm neuropathy.  She claims she had RSD back then, as evidenced by the neuropathy.  She feels her original 1994 claim seeking service connection for left arm neuropathy encompassed the underlying RSD disease.   

As explained in the introduction, the Veteran originally sought an earlier effective date claiming clear and unmistakable error (CUE) with a past rating decision.  She has since withdrawn that aspect of her appeal.  She now indicates she never received notice of the November 1994 rating decision denying service connection for left arm neuropathy.  As such, she claims the rating decision is not final.  

The November 1994 rating decision, which denied entitlement to service connection for left arm neuropathy was sent to the Veteran's last known address at that time in Mississippi.  The Veteran has made various statements throughout the appellate time frame acknowledging receipt of this past denial.  For example, in a March 2009 correspondence, the Veteran indicates, "My initial claim for [service connection] for left ulnar neuropathy was denied and I was notified of that decision on Nov 22, 94."  (Emphasis added).  

The Veteran now claims, however, that she never received notice of the November 1994 denial because, at that time, she had moved to Florida.  She argues her current disagreement with that denial should be considered timely notice of disagreement of the 1994 rating decision.  In support of that assertion, she recently submitted documentation including tax records and records of treatment for her children from 1994, all indicating that she was residing in Florida from even before the time of the November 1994 decision. 

The RO never considered the finality issue raised with the November 1994 decision nor did the RO consider the newly submitted evidence.  A SSOC must be furnished to the appellant and her representative when additional pertinent evidence is received.  38 C.F.R. § 19.31 (2012).  Unless this procedural right is waived by the Veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case.  Id. § 20.1304(c).  The Veteran did not waive this procedural right and, therefore, corrective action is required.
 
It is noteworthy, the Veteran testified at her May 2012 hearing that she had been told by medical professionals, in effect, that her RSD had been developing as an ongoing, symptomatic disease process since 1987.  The VA must take this opportunity to ensure all relevant and identified private and VA medical evidence are of record.

The issue of whether the 1994 rating decision is final may have a bearing on whether additional development is necessary, to include affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Further development, as may be required, must be reconsidered after resolution of the finality issue, so as to avoid unnecessary development and unnecessary use of scarce VA resources. Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Afford the Veteran the opportunity to identify and/or submit additional evidence or argument in furtherance of her appealed claim, to include outstanding VA or private medical records.  If the Veteran identifies private treatment records and submits release forms, efforts to obtain these records must be completed, to include follow-up requests.  Private providers must be told that actual treatment records, as opposed to summaries, must be provided.  Obtain any VA medical records identified and associate them with the file.  All efforts to obtain medical records must be fully documented, and VA facilities must provide a negative response if records are not available.

2. Following any indicated development, readjudicate de novo the issue of entitlement to an earlier effective date for service connection for reflex sympathetic dystrophy (RSD). In so doing, the RO/AMC must consider the newly submitted evidence as potentially supportive of the non-finality of the November 1994 decision denying service connection for left arm neuropathy. The RO must also consider the Veteran's argument that the left arm neuropathy was one and the same disease as her RSD when she filed her claim for service connection for left arm neuropathy within the first post-service year. The RO may potentially need to develop the question with a medical examination or opinion addressing this question of the left arm neuropathy constituting RSD within the first post-service year. If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

